COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In re Miguel Zaragoza Fuentes

Appellate case number:     01-16-00366-CV

Trial court case number: 2014-30215

Trial court:               245th District Court of Harris County

         On August 24, 2016, relator, Miguel Zaragoza Fuentes, filed a motion for rehearing of the
opinion issued in this original proceeding. In conjunction with the motion for rehearing, relator
filed a request to stay proceedings in the trial court, including a scheduled August 29, 2016 hearing
to enter temporary orders, pending resolution of the motion for rehearing. Relator’s request to stay
the proceedings is granted. The hearing scheduled August 29, 2016 to enter temporary orders is
ordered stayed until disposition of the motion for rehearing or further order of this Court.
        The court requests that real party in interest file a response to the motion for rehearing by
no later than September 2, 2016.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                   Acting individually


Date: August 26, 2016